Title: Timothy Pickering to Bartholomew Dandridge, Jr., 22 January 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


        
          Sir,
          War Office Jany 22. 1795.
        
        Be pleased to hand the inclosed papers for the perusal of the President. I will do myself the honour to wait on him respecting them to-day—at any hour the President shall direct, if one will be more convenient to him than another. I am sir, your most obt servt
        
          T. Pickering
        
        
          I send the map which you said the President requested with the boundaries of the lands of the Six Nations marked on it.
        
      